Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braun (2018/0268747).
As to claim 14, Braun teaches a voice control method, applied to a voice control device (Fig.8, 92; a voice based digital assistant device), the voice method


capturing at least one environmental image;(901)
detecting whether the environmental image has at least one facial image (Fig.11; Par.83), and detecting whether the facial image matches with the first user identification data, and when the facial image matches with the first user identification data, logging in (authorizing access to data that includes personal information) of the first user account and enabling the voice command module;(903-904; Pars.51, 83-85) and enabling/triggering the voice assistant device to receive a voice command  (907; Par.86) when the first user account is logged in (Pars.52-53, 67-68, 77, 88-90)

    PNG
    media_image1.png
    482
    538
    media_image1.png
    Greyscale


As to claim 16, it is inherent in Braun’s teaching to logout the authorized/recognized user and disable the initiated voice command function, when the user images is away (Pars.89-92).
As to claim 20, Braun teaches obtaining the first user identification data of the first user account from the user database through a network (Fig.8).
With regard to claims 1-7 and 12-13, the corresponding device comprising the steps addressed in the claims above is analogous, therefore rejected as being anticipated by Braun for the foregoing reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (2018/0268747) as applied above, and in view of Kim et al. (US 2015/0254062).
As to claim 17, Braun teaches the database storing other users’ identification data but he doesn’t explicitly teach when recognizing that another facial image is larger 
Kim in same field teaches a voice control device (Fig.8), comprising: 
a user database (270) configured to store first user identification data of a first user account; an image capture module (250) configured to capture an environmental image;
a voice command module (260, 280) configured to receive a voice command to control the voice control device; and
a management module (230) configured to detect whether the environmental image has at least one facial image, and detect whether the facial image matches with the first user identification data (Pars.10, 85), and wherein when the facial image matches with the first user identification data, the management module logs in the first user account (Fig.33, Pars.97, 105), and control the device to perform operation according to the voice command (Pars.8-9, 18, 105-108; Figs.11, 32-33); wherein an image from a plurality of detected users images is selected when it is recognized that a facial image is larger than the facial image of other users image and the associated user is selected and logged in to control the device (Figs.5-8; Pars.6, 10, 18)

    PNG
    media_image2.png
    344
    470
    media_image2.png
    Greyscale


	As to claim 18, Kim teaches configuring the user database to store a first user configuration associated with the first user account; and accessing, when the management module logs in to the first user account, the first user configuration correspondingly (Pars.10-11, 38, 85, 92).
	As to claim 19, Kim teaches only identifying the facial image having the largest image area matches with the first user identification data from a plurality of the facial images (Figs.2-6; Pars.97-98, 106-108).
	As to claim 21, Kim teaches whether the facial image having the largest image area matches with the first user identification material (Pars.3, 5, 6, 10).
With regard to claims 8-11, the device comprising the steps addressed in the corresponding claims above is analogous, therefore rejected as being unpatentable over Braun and in view of Kim for the foregoing reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2015/0222948).

    PNG
    media_image3.png
    283
    515
    media_image3.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL ABEBE/Primary Examiner, Art Unit 2657